 In the Matter of RUTHERFORD FREIGHT LINES, INCORPORATEDandTRUCK DRIVERS AND HELPERS LOCAL UNION No. 549,AFFILIATED WITHTHE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,(A. F. L.)In the Matter of RUTHERFORD FREIGHT LINES,INCORPORATEDandTRUCK DRIVERS AND HELPERS LOCAL UNION No.171, AFFILIATED WITHTHE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,(A. F. L.)In the Matter of RUTHERFORD FREIGHT LINES, INCORPORATEDandTRUCK DRIVERS AND HELPERS LOCAL UNION No. 592,AFFILIATED WITHTHE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,,WAREHOUSEMEN AND HELPERS OF AMERICA,(A. F. L.)In the Matter Of RUTHERFORD FREIGHT LINES, INCORPORATEDandCHAUFFEURS,TEAMSTERS AND HELPERS LOCAL UNION No. 621, AFFILI-ATED WITH THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,(A. F. L.)In the Matter of RUTHERFORD FREIGHT LINES, INCORPORATED.andTRUCK DRIVERS AND HELPERS LOCAL UNION No. 549, AFFILIATED WITHTHE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,(A. F. L.)Cases Nos. 5-R-1698, 5-R-1701, 5-R-1702, 5-R-1734,and 5-R-1735respectively.Decided November17, 1944Mr. L. R.Hall,of Bristol,Va., for the Company.Messrs. R. W. HallandR. R. Elder,of Knoxville,Tenn., for LocalNo. 621.-Mr. A. B.Barber,of Roanoke, Va., for Local No. 171.Messrs. J. J. MarrisetteandHerbert Jones,of Kingsport,Tenn.,'for Local No 549Mr. W. D. Anderson,of Kingsport, Tenn., for Locals Nos. 592 and549.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions duly filed by Truck Drivers and HelpersLocal Unions Nos. 171, 549, 592, and by Chauffeurs, Teamsters and59 N. L.R. B., No. 74.343 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDHelpers Local Union No. 621, all affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, (A. F. L.), herein individually called Locals Nos. 171,549, 592, and 621, and collectively called the Locals, each alleging thata question affecting commerce had arisen concerning the representa-tion of employees-of Rutherford Freight Lines, Incorporated,' Bristol,Virginia, herein called the Company, the National Labor RelationsBoard provided for an appropriate consolidated hearing upon duenotice before George L. Weasler, Trial Examiner. Said hearing washeld at Bristol, Virginia, on October 10, 1944.All parties appeared,participated, and were afforded full opportunity to be, heard, to ex-,-amino and cross-examine witnesses, and to introduce evidence bear-ing on the issues.At the hearing, the Company made a motion todismiss the petitions alleging in support thereof that the terminalunits proposed by the Locals were inappropriate.Ruling was re-served for the Board. The findings support the Company's contentionthat a system-wide unit is appropriate; however, we hereby deny themotion for the reasons set forth in Section IV, below.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an opportu-nity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYRutherford Freight Lines, Incorporated, is a Virginia corporationwith its principal office and place of business at Bristol, Virginia.TheCompany is a common carrier, operating, under certificate from theInterstate Commerce Commission, motor transport freightlines in-adjacent portions of Virginia, Tennessee, and North Carolina, whereinitmaintains 12 terminals.This proceeding is concerned with theterminals located at Bristol, Richmond, Roanoke, and Pulaski, Vir-ginia, and Knoxville, Tennessee.During the fiscal year ending June30, 1944, the Company's gross receipts aggregated approximately$1,000,000, of which freight transported by it in interstate commerceduring this period was in excess of 90 percent. The Company em-ploys approximately- 250 persons.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.-U. THE ORGANIZATIONS INVOLVEDTruck Drivers and Helpers Local Unions Nos. 171, 549, and 592,and Chauffeurs, Teamsters and Helpers Local Union No. 621, are all -i At the hearing, the name of the Company was amended to read as above set forth. RUTHERFORD- FREIGHT LINES, INCORPORATED- -345,labor organizations affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,American Federation of Labor, admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to bargain with any of the Locals in-volved in this proceeding until the Board has determined the appro-priate bargaining unit of its employees.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Locals represent a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Locals seek bargaining units restricted to terminals withintheir respective jurisdiction.The Company urges the appropriate-ness of a system-wide unit.The parties are in general agreement thattheir respective proposed units shall consist of all over-the-road driv-ers, local drivers, warehousemen, checkers, garagemen and helpers,excluding office and clerical employees, dispatchers, assistant dis-patchers, dock or platform foremen, managers or terminal agents,and all other supervisory employees.In support of their request for terminal units, the Locals, in sub-stance,maintain that each admits to membership employees of theCompany at the terminal within its specific jurisdiction, and thatPThe Field Examiner submitted the following report which indicates the extent of the interest shown bythe Locals at the terminals covered by the petitions.All of the membership application cards submittedby the various locals listed below were signed during the months of July, August,and September 1944.Case No. and localTerminal`Membershipapplicationcards sub-mittedCards of em-ployees onpay roll Sept2, 1944No. of em-ployees inunit5-R-1698 Local 549-------Bristol,Va------------------78611365-R-1701 Local 171 -------Roanoke, Va----------------1515165-R-1702 Local 592-------Richmond, Va--------------`3255-R-1734 Local 621 -------Knoxville,Tenn-----------88115-R-1735 Local 549 -------Pulaski,Va-----------------559Terminals not petitioned forChattanooga, Tenn-----------------------------------7Greensboro, N C---------------------------------------12Mt. Airy, N. C----------------------------------------1Lynchburg, Va--------------------------------33Martinsville, Va----- -----------------------------------Charlotte, N C----------------------------------------1Johnson City, Tenn-------------------------------------Total -----------------10991203 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeographical and physical limitations have curtailed organizationalactivities upon a system-wide basis.The Company, on the other hand,contends that a system-wide unit would be more efficient for'the pur-poses of collective bargaining by reason of the integrated activitiesimplicit in its operations.We are not unmindful of the difficultieswith which the Locals have been confronted since the inception of theirorganizational activities in 1939, and the failure of Locals Nos. 171,592, 515, and 621, to effectuate an agreement with the Company follow-ing their certifications in terminal units pursuant to an election con-ducted by the Board in 1941.3However, the incipient attempt atsystem-wide organization in 1940, the system-wide strike then engagedin, and the present showing of interest among the employees in the ter-minals possessing the preponderance of the Company's employees 4amply support our opinion that a system-wide unit embracing all ofthe Company's terminals is not only practicable, but will insure to theCompany's employees the most effective representation for collectivebargaining purposes.We find that all over-the-road drivers, local drivers, warehousemen,checkers, garagemen and helpers,5 employed in all of the Company'sterminals located throughout the States of Virginia, Tennessee, andNorth Carolina, excluding office and clerical employees, dispatchers,assistant dispatchers, dock or platform foremen, managers or termi-nal agents, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thelstatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Locals request, and the Company opposes, the adoption of aneligibility date during August or about September 15, 1944.We seeno reason to depart from our customary eligibility practice, and,therefore, deny the Locals' request.We shall direct that the questionconcerning representation which has arisen be resolved by an electionby secret ,ballot among the employees in the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.,Since it appears that other local affiliates of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of3Matter of Rutherford Freight Lanes, Inc.,35 N. L R B 1322.4 See footnote 2,supra5The parties agreed that A. W Arnold and Marvin L Saunders,who are employed asgaragemen and helpers at the Bristol, Virginia, terminal,should be included in the unit. ,RUTHERFORD FREIGHT LINES, INCORPORATED347America,A. F. of L., represent the terminals not petitioned for, andpossess a joint interest in participating in the election,we shall permitthem to appear on the ballot jointly with the petitioning Locals herein,provided they notify the Regional Director within 10 days of the dateof this Decision and Direction of Election of their desire to appearon the ballot.If the Locals win the election,they will be certifiedjointly as the exclusive bargaining representative of the unit hereinfound appropriate,and the Company will have the concomitant rightto deal directly with them on the basis of the single unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rutherford FreightLines, Incorporated,Bristol, Virginia,an election by secret ballot shallbe conducted as early as possible, but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the,Fiftli Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction,including employees who did not workduring the said pay-roll period because they were ill or on'vacation ortemporarily laid off,and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Truck Drivers and Helpers Local Union No: 549, Truck Drivers andHelpers Local Union No. 171, Truck Drivers and Helpers Local UnionNo. 592, Chauffeurs, Teamsters and Helpers Local Union No. 621, allaffiliated with the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, (A. F. L.) as their jointbargaining representative,for the purposes of collective bargaining.